     Case 2:20-cr-00154 Document 211 Filed 12/23/20 Page 1 of 3 PageID #: 590



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:20-00154

JASON MICHAEL TERRELL
CAROL BELTON
STEVEN MATTHEW BUMPUS
JIMMIE LEE COLEMAN
ROGER JAREA DRAKE
RASHAWN AKMED MILLER
CRAIG EDWARD REDMAN
TONYA NICOLE SIMERLY
RONALD LEE THOMAS, III

                        MEMORANDUM OPINION AND ORDER

       Pending before the court is the amended motion of defendant

Rashawn Akmed Miller to continue the trial and all related

deadlines.      (ECF No. 210).     Trial is currently scheduled for

February 2, 2021, and counsel was formally appointed to represent

defendant on December 11, 2020.          In support of defendant’s motion

and the need for a continuance, counsel for Miller states that

she needs additional time to review the voluminous discovery

provided by the government and meet with her client, who was only

transported to this district on December 9, 2020.              Defendant

requests a continuance of approximately ninety (90) days (on or

after April 12, 2021).        The government does not oppose

defendant’s request for a continuance.

       Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant
  Case 2:20-cr-00154 Document 211 Filed 12/23/20 Page 2 of 3 PageID #: 591



and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.1          In deciding to

grant the motion to continue, the court considered the factors

outlined in 18 U.S.C. §3161(h)(7)(B) and found that failure to

grant a continuance would deny counsel the reasonable time

necessary for effective preparation, taking into account the

exercise of due diligence.

            Accordingly, the court hereby ORDERS as follows:

        1.     Trial of this action is continued until April 27, 2021,

                at 9:30 a.m., in Charleston.   Jury instructions and

                proposed voir dire are to be filed by April 20, 2021;

        2.     All pretrial motions are to be filed by April 5, 2021;

        3.     A pretrial motions hearing is scheduled for April 12,

                2021, at 11:00 a.m., in Charleston;

        4.     Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

                the filing of the motion until the trial is excludable

                for purposes of the Speedy Trial Act.2



        1
            The original motion to continue (ECF No. 209) is DENIED as
moot.

       The court notes that, for purposes of determining
        2

compliance with the Speedy Trial Act, “in cases involving
multiple defendants only one speedy trial clock, beginning on the
date of the commencement of the speedy trial clock of the most
recently added defendant, need be calculated under 18 U.S.C.
§ 3161(h)(7).” United States v. Piteo, 726 F.2d 50, 52 (2d Cir.
1983); see also United States v. Walker, Nos. 95-5914, 96-4247,
96-4110, 1997 WL 358770, *3 (4th Cir. June 30, 1997) (quoting
Piteo).

                                      2
  Case 2:20-cr-00154 Document 211 Filed 12/23/20 Page 3 of 3 PageID #: 592



     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

          IT IS SO ORDERED this 23rd day of December, 2020.

                                  ENTER:


                                    David A. Faber
                                    Senior United States District Judge




                                     3
